Citation Nr: 1336424	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss with otitis media, rated as noncompensably disabling prior to January 18, 2013 and as 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957

This matter initially came before the Board of Veterans' Appeals Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to a
compensable rating for bilateral hearing loss with otitis media.

By an April 2013 decision, a Decision Review Officer (DRO) granted an increased (40 percent) rating for bilateral hearing loss with otitis media, effective January 18, 2013. 

In July 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R § 20 900 (c) (2013).  38 U.S.C.A § 7107 (a)(2) (West 2002).  That same month, the Board remanded this matter for further development.

This appeal was processed using VA's Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to November 28, 2012, the Veteran had at worst level III hearing loss in both ears; there was no suppuration or aural polyps.

2.  During the period from November 28, 2012 through January 17, 2013, the Veteran had at worst level VIII hearing loss in both ears; there was no suppuration or aural polyps.

3.  Since January 18, 2013,  the Veteran has had at worst level VIII hearing loss in the right ear and level VI hearing loss in the left ear; there has been no suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to November 28, 2012, or a rating in excess of 40 percent since January 18, 2013, for bilateral hearing loss with otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Codes (DC) 6100, 6200 (2013).

2.  The criteria for a 50 percent rating, from November 28, 2012 through January 17, 2013, for bilateral hearing loss with otitis media have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Codes (DC) 6100, 6200.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in February 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for bilateral hearing loss with otitis media.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the February 2010 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.
Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The February 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The February 2010 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected bilateral hearing loss with otitis media.

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiners who conducted March 2010 and January 2013 VA examinations noted that the Veteran's hearing disabilities consisted of hearing loss and tinnitus.  During the most recent VA examination dated in January 2013, the Veteran reported that as a result of his hearing difficulties he had difficulty hearing in situations involving noise, hearing on the telephone, hearing the television, hearing in groups, and hearing in restaurants.  His occupation was not impacted because he was retired.  Hence the functional effects were considered.

The March 2010 and January 2013 VA audiological examinations were otherwise adequate for rating purposes, as they both included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the examiners as to the severity of the Veteran's hearing loss.  For example, the examiner who conducted the March 2010 VA examination noted that the Veteran had profound high frequency sensorineural hearing loss bilaterally.  Also, the examiner who conducted the January 2013 VA examination diagnosed the Veteran as having sensorineural hearing loss in both ears (in the frequency ranges of 500 to 4000 Hertz and 6000 Hertz or higher).

In its July 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, ask Miracle Ear in Greeley, Colorado to clarify whether the speech recognition data recorded during a November 2012 examination was obtained using the Maryland CNC test or another standard.  The AOJ was directed to ask the Veteran for any necessary assistance in obtaining this clarification.

The Veteran was asked to complete the appropriate release form so as to allow VA to obtain any relevant private treatment records from Miracle Ear by way of a July 2013 letter sent by the AOJ.  Copies of the release form (VA Form 21-4142) were included with the letter.  The AOJ did not specifically ask the Veteran to seek clarification as to the standard which was used to obtain speech recognition data during the November 2012 examination.  Nevertheless, a July 2013 letter which was sent to the Veteran from a medical professional at Miracle Ear in Greeley, Colorado reflects that the facility used the "C.I.D. standard" to conduct speech testing.

In response to the July 2013 letter from the AOJ, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment received at Miracle Ear.  In its October 2013 statement, the Veteran's representative noted that the AOJ did not subsequently request any records from Miracle Ear.  However, the Veteran indicated on his completed VA Form 21-4142 that the treatment he received at Miracle Ear occurred in November 2012.  The report of an audiological examination conducted at Miracle Ear in November 2012 is already of record and there is no indication that there are any other outstanding records from this facility.  Hence, VA has no further duty to attempt to obtain any additional private treatment records.

Accordingly, the AOJ substantially complied with the Board's pertinent July 2013 remand instruction and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's bilateral hearing loss with otitis media has been rated under 38 C.F.R. §§ 4.85, 4.87, DCs 6200-6100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the use of DCs 6200-6100 reflects that the Veteran's disability is rated as chronic suppurative otitis media under DC 6200 and that the rating assigned is based on hearing loss under DC 6100. 

Under DC 6200, a 10 percent rating for chronic supportive otitis media is warranted during suppuration or with aural polyps.  This is the maximum schedular rating under DC 6200.  A note to DC 6200 indicates that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be evaluated separately.  38 C.F.R. § 4.87, DC 6200.

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the March 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
75
100
105
81
Left ear
45
75
100
95
79

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

Using Table VI, the March 2010 VA examination revealed level III hearing in both ears.  Combining level III hearing for both ears according to Table VII yields a rating of 0 percent.

During the audiological examination at Miracle Ear dated on November 28, 2012, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
55
90
105
100
88
Left ear
60
80
100
100
85

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 70 percent in the left ear.  However, the speech recognition ability was measured using the "C.I.D." standard, as opposed to the Maryland CNC standard.  Therefore, the November 2012 examination of speech recognition ability does not meet the standards set by 38 C.F.R. § 4.85 and cannot serve to rate the Veteran's disability on the basis of his speech recognition ability.

However, because the puretone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration for each air.  Table VIA reveals level VIII hearing in both ears.  Combining level VIII for both ears according to Table VII yields a rating of 50 percent.

During the VA examination dated on January 18, 2013, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
50
75
95
100
80
Left ear
50
65
95
90
75

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and 70 percent in the left ear.

Using Table VI, the January 2013 VA examination revealed level VIII hearing in the right ear and level VI hearing in the left ear.  Combining level VIII hearing for the right ear and level VI hearing for the left ear according to Table VII yields a rating of 40 percent.

Application of the rating schedule to the November 2012 audiological examination at Miracle Ear shows that the Veteran met the criteria for a 50 percent rating for hearing loss at that time.  However, he did not meet the criteria for a compensable rating prior to that examination or the criteria for a rating in excess of 40 percent since January 18, 2013 for hearing loss.  Although the exact onset of the Veteran's more severe symptoms that were present during the November 2012 examination cannot be determined with any certainty, the earliest that it can be factually ascertained that he met the criteria for a 50 percent rating is the date that he was examined at Miracle Ear (i.e. November 28, 2012).  Hence, resolving reasonable doubt in the Veteran's favor warrants a finding that the criteria for a 50 percent rating for hearing loss with otitis media were met for the entire period from November 28, 2012 through January 17, 2013.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, 4.86, DC 6100.  

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he meets the specific pure tone thresholds and speech discrimination percentages required for a compensable rating prior to November 28, 2012, a rating in excess of 50 percent from November 28, 2012 through January 17, 2013, or a rating in excess of 40 percent since January 18, 2013.  

Moreover, there is no evidence of any suppuration or aural polyps during the claim period.  Therefore, a separate rating under DC 6200 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.87, DC 6200.  

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant ratings higher than those assigned in this decision, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for higher ratings.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptom of the Veteran's claimed disability is bilateral hearing loss.  This symptom is contemplated by the rating criteria as set forth above.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating prior to November 28, 2012, or a rating in excess of 40 percent since January 18, 2013, for bilateral hearing loss with otitis media is denied.

Entitlement to a 50 percent rating for bilateral hearing loss with otitis media, from November 28, 2012, through January 17, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


